Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 15 September 2021.  During examination of Applicant’s claimed limitations, a Double Patenting analysis was made in comparison of the limitations of the instant application and the limitations of Patent # 11,151,031, and it has been determined that no Double Patenting rejection would be necessary.


Reasons for Allowance
   Claims 1-14 & 16-21 are allowed.
	Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…receiving a request to write data to the graph database, wherein the graph database comprises a plurality of nodes having different node types, a plurality of edges having different edge types, and a plurality of properties; parsing the request to identify at least one entity, wherein the at least one entity corresponds to a first node of a first node type, and wherein the at least one entity is related to at least a second node of a second node type or an edge of an edge type within the graph database; retrieving a dynamic ruleset for record placement within a memory space associated with the graph database, the dynamic ruleset being automatically updated based, at least in part, on a statistical analysis of traversals across the edge types with respect to the node types in the graph database in response to queries; based at least in part on the dynamic ruleset, determining (i) a number of memory records for storing the at least one entity as the first node in the graph database and (ii) a storage location in the memory space for the number of memory records, wherein the dynamic ruleset indicates that a memory record for the first node should be stored in the memory space near at least one of a memory record for the second node of the second node type or a memory record for the edge of the edge type based on a frequency the second node or the edge is accessed within a context of the first node; allocating the number of memory records to the storage location in a contiguous block of available memory records; and storing the at least one entity and data associated with one of the second node or the edge in the allocated contiguous block of available memory records” as recited in Claim 1. Thus, Claim 1 is allowed. Dependent Claims 2-13 are allowed at least by virtue of their dependencies from Claim 1, as well as Independent Claim 14 and its dependencies, as well as Independent Claim 20. 
	The primary reason for the allowance of Independent Claim 1 in this case is the inclusion of, “…retrieving a dynamic ruleset for record placement within a memory space associated with the graph database, the dynamic ruleset being automatically updated based, at least in part, on a statistical analysis of traversals across the edge types with respect to the node types in the graph database in response to queries” and “based at least in part on the dynamic ruleset, determining (i) a number of memory and (ii) a storage location in the memory space for the number of memory records, wherein the dynamic ruleset indicates that a memory record for the first node should be stored in the memory space near at least one of a memory record for the second node of the second node type or a memory record for the edge of the edge type based on a frequency the second node or the edge is accessed within a context of the first node”, in combination with the other elements recited, which is not found in the prior art of records.  In regards to Applicant’s claimed language, the specific placement and/or allocation in contiguous locations based on the statistic/frequency and dynamic ruleset concerning multiple determinations as claimed is required for specific nodes in the graph to be stored together. These teachings are not similar to any generic data placement of records contiguously, clearly displaying how the claimed operations differentiate from any placement of non-graph database records, based at least on access frequency. The one or more of a specific rule set and placement technique relating to determining specific graph database records is not found in the art, as art concerning data placement {i.e. defragmentation} is generally not concerned with graph databases or the specifics of the data of that type of database.  Examiner has searched pertinent CPC classifications, and has performed an exhaustive search in view of the amended language, producing few references pertinent to Applicant’s claimed limitations.  For example, the Nguyen Tien reference (20160283366A1) provides teachings within at least paragraphs [0041-0047], [0051], [0054-0061], [0069-0071], [0076-0080] and [0094-0103] which discuss the incorporation of one or more “graph databases” with nodes and edges, a “configuration file” that instantiated thresholds for various metrics, 
Independent Claim 14 has been analyzed and allowed using similar rationale in regards to Independent Claim 1, and, in combination with the other elements recited, are not found in the prior art of records.
The primary reason for the allowance of Independent Claim 20 in this case is the inclusion of, “…based at least in part on the dynamic ruleset, determining (i) a number of memory records for storing the at least one entity as the first node in the graph database and (ii) a storage location in the memory space for the number of memory records, wherein the dynamic ruleset indicates that a memory record for the first node should be stored in the memory space near at least one of a memory record for the second node of the second node type or a memory record for the edge of the edge type based on a frequency the second node or the edge is accessed within a context of the first node”; “when the number of memory records does not exceed a number of available memory records of the memory space”; and “when the number of memory records exceeds the number of available memory records of the memory space, marking the at least one entity as dirty”, in combination with the other elements recited, which is not found in the prior art of records.  As stated within the rationale provided above, and in regards to Applicant’s claimed language, the specific placement and/or allocation in contiguous locations based on the statistic/frequency and dynamic ruleset concerning multiple determinations as claimed is required for specific nodes in the graph to be stored together. These teachings are not similar to any generic data placement of records contiguously, clearly displaying how the claimed operations differentiate from any placement of non-graph database records, based at least on access frequency. The one or more of a specific rule set and placement technique relating to determining specific graph database records is not found in the art, as art concerning data placement {i.e. defragmentation} is generally not concerned with graph databases or the specifics of the data of that type of database.  Examiner has searched pertinent CPC classifications, and has performed an exhaustive search in view of the amended language, producing few references pertinent to Applicant’s claimed limitations.  For example, the Nguyen Tien reference (20160283366A1) provides teachings within at least paragraphs [0041-0047], [0051], [0054-0061], [0069-0071], [0076-0080] and [0094-0103] which discuss the incorporation of one or more “graph databases” with nodes and edges, a “configuration file” that instantiated thresholds for various metrics, and taught of various conditions to be met for dynamic allocation, such as a threshold concerning memory/heap sizes, but the reference lacks specific teachings as to the performance of  dynamic allocations based on “records”, “files”, or any number of records/files involving the triggering of one or more of a rule within the “configuration file” dynamic ruleset.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
*** Nguyen Tien et al (USPG Pub No. 20160283366A1) teaches methods and systems for managing memory allocation.
***Lee et al (USPG Pub No. 20140201234A1) teaches a data storage system, and program and method for execution in a data storage system.
***Hu et al (USPG Pub No. 20170068748A1) teaches a hybrid storage system and method for storing hybrid data.
**Kruus et al (USPG Pub No. 20130232310A1) teaches energy efficiency in a distributed storage system.
**Cho et al (USPG Pub No. 20180121512A1) encoding edges in graph database.
**Yamamoto et al (USPG Pub No. 20180374575A1) teaches data driven analysis, modeling, and semi-supervised machine learning for qualitative and quantitative determinations.
**Van Rest et al (USPG Pub No. 20170060958A1) teaches fast processing of path-finding queries in large graph databases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								1/13/2022